UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 28, 2007 WACHOVIA AUTO OWNER TRUST 2007-A (Exact name of registrant as specified in its charter) WDS RECEIVABLES LLC (Exact name of depositor as specified in its charter) WACHOVIA BANK, NATIONAL ASSOCIATION (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation) 333-138043-02 333-138043 (Commission File Number) 20-5171746 20-4539495 (IRS Employer Identification No.) c/o Wilmington Trust Company, as Owner Trustee 1100 North Market Street Wilmington, Delaware 19890-1605 Attn:Corporate Trust Administration (302) 636-6000 (Address of principal executive offices of registrant including zip code and phone number) N/A (Former name or former address, if changed since last report) 444 East Warm Springs Road, Suite 116 Las Vegas, Nevada 89119 (702) 407-4317 (Address of principal executive offices of depositor including zip code and phone number ) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On June 28, 2007, Wachovia Auto Owner Trust 2007-A issued $132,000,000 of 5.34013% Class A-1 Asset Backed Notes, $169,000,000 of 5.38% Class A-2 Asset Backed Notes, $185,000,000 of 5.39% Class A-3 Asset Backed Notes, $142,875,000 of 5.49% Class A-4 Asset Backed Notes and $16,125,000 of 5.80% Class B Asset Backed Notes, pursuant to (i) the base prospectus, dated June 18, 2007, along with the related preliminary prospectus supplement, dated June 18, 2007 (together, the “Preliminary Prospectus”), filed with the Securities Exchange Commission pursuant to Rule 424(b)(3), and (ii) the base prospectus, dated June 18, 2007, along with the related prospectus supplement, dated June 20, 2007 (together, the “Prospectus”), filed with the Securities Exchange Commission pursuant to Rule 424(b)(5).Each of the Preliminary Prospectus and the Prospectus relate to registration statement number 333-138043. In connection with such issuance, final copies of the opinions of Sidley Austin LLP with respect to legality and certain tax matters are attached hereto as Exhibits 5.1 and 8.1, respectively. Item 9.01.Financial Statements and Exhibits. (d)Exhibits.The exhibits filed in response to Item 601 of Regulation S-K are listed in the Exhibit Index. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WDS RECEIVABLES LLC By: /s/Keith Ford Keith Ford Assistant Vice President Dated:June 28, 2007 3 Exhibit Index Exhibit Description 5.1 Opinion of Sidley Austin LLP regarding legality. 8.1 Opinion of Sidley Austin LLP regarding certain tax matters. 23.1 Consent of Sidley Austin LLP (included in Exhibits 5.1 and 8.1).
